Citation Nr: 1744626	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-36 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for bilateral foot neuropathy, to include as secondary to exposure to herbicide agents.

4.  Entitlement to service connection for hypertension (HTN), to include as secondary to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for bilateral hearing loss, tinnitus, bilateral foot neuropathy, and HTN.

The Board notes that the Veteran submitted a June 2009 VA Form 21-22 appointing the American Legion as his representative.  In April 2016, the Veteran submitted a VA Form 21-22 that appointed the Illinois Department of Veterans Affairs as his representative; however it was unsigned.  In July 2016, a letter was sent to the Veteran, requesting a signed VA 21-22 from the Illinois Department of Veterans Affairs if he still desired a change in representation.  No signed VA 21-22 has yet been received.  As such, the American Legion remains as his representative, and has continued to act as his representative.

The issues of service connection for bilateral foot neuropathy and HTN are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence as to whether the Veteran experienced "continuous" symptoms of bilateral hearing loss since service separation is in relative equipoise.

2.  The Veteran's symptoms of tinnitus have been continuous since service separation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Pertinent here, sensorineural hearing loss and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as an organic disease of the nervous system (i.e., sensorineural hearing loss and tinnitus), becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also, Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Bilateral Hearing Loss

Service treatment records (STRs) include auditory thresholds recorded at the time of enlistment and separation.  When it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows and set apart in parentheses:

Hertz
500
1000
2000
3000
4000
Add
15
10
10
10
5

STRs include an April 1970 enlistment examination report reflecting normal clinical evaluations of the ears and eardrums, the Veteran's denial of any hearing loss, and puretone testing results in decibels as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
5
LEFT
10
10
10
N/A
15

A May 1970 examination report did not indicate abnormal evaluations for the ears or eardrums, and reflects the Veteran's denial of any hearing loss.  Puretone testing results, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
N/A
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
N/A
-5 (0)

A February 1972 separation examination report reflects normal ears and drums and puretone testing results, in decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

An April 2001 annual audiometric examination for his employer revealed puretone testing results, in decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
25
35
60
LEFT
5
10
55
75
75

A July 2004 annual audiometric examination for his employer revealed puretone testing results, in decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
10
50
35
60
LEFT
5
10
65
65
80

A May 2006 annual audiometric examination for his employer revealed puretone testing results, in decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
50
50
55
LEFT
10
10
60
70
75

VA treatment records include a May 2009 audiology consultation report reflecting the Veteran's reports of difficulty hearing and understanding, and that he had previously been tested at an annual occupational screening and found to have longstanding high frequency hearing loss documented.  The Veteran was diagnosed with bilateral sensorineural hearing loss.

A November 2009 VA audiological examination report reflects review of the Veteran's claims file.  The VA examiner noted that the Veteran's STRs reflected normal hearing bilaterally in April 1970, May 1970, and February 1972.  The Veteran reported that he was on a combat team and fired M-14s, M-16s, M-79s, and M-60s without hearing protection.  After separation, he wired control panels for 10 years without significant noise exposure, and worked operations and maintenance at an airport for 24 years where he was exposed to occasional snow plowing with hearing protection.  He also used power tools occasionally for two years, and used a chainsaw for four to five years with hearing protection.  The puretone testing results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
10
50
50
65
LEFT
5
10
65
75
80

Speech recognition ability was 94 percent in the right ear, and 80 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of in-service noise exposure.  The examiner explained that the Veteran had normal hearing in both ears at the time of separation and that no changes were noted in hearing as compared to his enlistment audiogram.  She stated that hearing loss related to noise exposure would have an immediate presence following noise exposure.  

The Veteran submitted lay statements from his parents and his wife.  His parents contended that the Veteran had a hard time hearing since his return from Vietnam.  His wife stated that she met the Veteran in 1973, about one year after his return from Vietnam; and that he had been very hard of hearing since she met him.

As an initial matter, the medical evidence shows that the Veteran is currently diagnosed with bilateral hearing loss as defined under 38 C.F.R. § 3.385.
The Veteran served as an engineer equipment repairman during service; reported that he fired M-14s, M-16s, M-79s, and M-60s without hearing protection; and served in Vietnam.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

The record contains just one etiology opinion provided by the November 2009 VA examiner, who opined that the Veteran's hearing loss was less likely than not caused by or a result of in-service noise exposure.  This opinion was based on a lack of a threshold shift in audiometrics during service, as well as the VA examiner's statement that hearing loss related to noise exposure would have an immediate presence following noise exposure.  

However, without addressing the adequacy of the November 2009 opinion, the Board reiterates that sensorineural hearing loss is a chronic disease, and therefore presumed to have been incurred in service if the evidence demonstrates a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  

Throughout the course of this appeal, the Veteran has contended that bilateral hearing loss began during service and has continued to worsen since service separation.   In addition, his parents submitted lay statements reporting the Veteran's difficulty hearing since his return from Vietnam.  His wife also stated that he met the Veteran in 1973, one year after his return from Vietnam, and that he had been very hard of hearing since they met.  While they, as lay people, are not competent to diagnose the Veteran's hearing loss for VA purposes or to opine as to its etiology, they are competent to report their own personal experiences and observations, such as the Veteran's difficulty with hearing since returning from Vietnam.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

The Board also finds credible the lay assertions of the Veteran, his parents, and wife, regarding the onset of bilateral hearing loss during service and bilateral ear hearing loss symptomatology since service, given the demonstrated in-service acoustic trauma, current diagnoses, and the lack of probative evidence to the contrary. 

For these reasons, the Board finds that, the evidence is at the very least in equipoise as to whether he had continuous post-service symptoms of hearing loss; thus,  resolving any doubt in the Veteran's favor, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection for hearing loss renders moot other theories of service connection.

Tinnitus

As an initial matter, the Board finds that the Veteran has current complaints of tinnitus.  Indeed, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, a current disability is demonstrated.

STRs do not show any tinnitus complaints, treatment, or diagnoses.  As noted, the Veteran had normal clinical evaluations of the ears and ear drums and/or denied any ear trouble at his April 1970 enlistment examination, May 1970 examination, and February 1972 separation examination.  However, as stated above, the Board finds that the Veteran was exposed to acoustic trauma during service.

With regard to etiology, the Board acknowledges an unfavorable etiology opinion provided by a November 2009 VA examiner that the Veteran's tinnitus was less likely as not caused by or related to military noise exposure based on the lack of supporting documentation that it began during service, or shortly thereafter; and based on his normal hearing at the time of separation.  However, this opinion does not address the Veteran's reports of having had symptoms of tinnitus since separation, and does not discuss the in-service noise exposure and the effects of such.  For this reason, the Board finds the etiology opinion to carry less probative weight and is ultimately inadequate to decide the claim.

Nevertheless, the Board finds probative the Veteran's lay reports of tinnitus since service.  VA treatment records reflect that in April 2009, the Veteran reported bilateral, constant tinnitus for the past 20 to 30 years.  At his November 2009 VA examination, he reported that he could not remember a time when he did not have ringing in his ears, although he could not offer an estimate as to when it began.  The Veteran is competent to report his own experiences as to his ears ringing.  There is nothing in the record that contradicts the lay assertions of continuity, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds the Veteran's statements credible.

As noted above, tinnitus is a disability that can be identified through lay observation alone.  Charles, supra.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds the Veteran's lay statements that his tinnitus manifested in service and persisted since that time to be both competent and credible.  There is no probative evidence refuting his statements.  Therefore, because tinnitus is found to have manifested in service, service connection for bilateral tinnitus is granted.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

With regard to the remaining claims on appeal, remand is required in this case for VA examinations.

The Veteran contends that his bilateral foot neuropathy and his HTN are secondary to exposure to herbicide agents when in Vietnam.

The evidence of record reflects verified service in Vietnam from October 29, 1970, to October 28, 1971.  As such, exposure to herbicide agents is conceded.

The RO denied his claim for service connection for bilateral foot neuropathy based on the fact that the evidence did not demonstrate early onset.  However, even if the claims cannot be granted based on a presumptive service connection basis, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Given the current diagnosis of foot neuropathy and the in-service event (i.e., herbicide exposure), a VA opinion must be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The RO denied the Veteran's service connection claim for HTN based on the fact that HTN is not included on the list of diseases presumptively associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2016).  However, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, a VA opinion must be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's current bilateral foot neuropathy.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's verified service in Vietnam from October 29, 1970, to October 28, 1971.

*The April 1970, May 1970, and February 1972 STRs reflecting normal clinical evaluations of the lower extremities, feet, and neurologic system.

*An October 2005 private treatment record reflecting intact sensation, normal muscle strength, and symmetric reflexes present in the lower extremities.

*An April 2009 VA treatment report reflecting the Veteran's complaint of constant numbness in all his toes bilaterally, which he reported he first noticed within a few years after his service in Vietnam, and which was stated to be possibly related to Agent Orange exposure.

*A March 2010 lay statement from the Veteran's mother that the Veteran started having trouble with numbness/neuropathy in his feet in the past several years.

*A June 2010 private treatment record from Dr. J.D., in which he noted that the VA felt that the Veteran's peripheral neuropathy was "most likely related to Agent Orange exposure in Vietnam," which he "suspect[ed] . . . [was] probably accurate."

*The Veteran's July 2010 correspondence in which he contended that he was exposed to Agent Orange many times during his time at Long Binh, that he performed "sweeps" almost daily, and that he walked through elephant grass that had been sprayed with Agent Orange.

After reviewing the claims file in its entirety, the examiner is asked to provide an opinion addressing the following:

Whether the Veteran's bilateral foot neuropathy more likely than not (50 percent probability or greater) had an onset during active service or is otherwise related to it, to include exposure to herbicide agents during service in Vietnam.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  Provide a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's current HTN.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's verified service in Vietnam from October 29, 1970, to October 28, 1971.

*The Veteran's in-service blood pressure readings of 114/60, 118/66, and 114/76, as well as his denials of high blood pressure at his February 1972 separation examination.

*An October 2005 private treatment record noting a history of high blood pressure for the past three years, which was well-controlled with medication.

*An August 2006 assessment of benign HTN.

*The June 2009 claim, in which the Veteran contended that his HTN was a result of the in-service exposure to herbicide agents.

*The Veteran's July 2010 correspondence in which he referred to a WebMD article and contended that he was exposed to Agent Orange many times during his deployment at Long Binh, that he performed "sweeps" almost daily, and that he walked through elephant grass that had been sprayed with Agent Orange.

After reviewing the claims file in its entirety, the examiner is asked to provide an opinion addressing the following:

Whether the Veteran's HTN more likely than not (50 percent probability or greater) had an onset during active service or is otherwise related to it, to include exposure to herbicide agents while in Vietnam.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  Readjudicate the Veteran's claims of service connection for bilateral foot neuropathy and HTN.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


